Citation Nr: 9924632	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for polyarthralgia 
(multiple joint pain) as a residual of vaccination.

2.  Entitlement to an increased evaluation for a right ankle 
injury with ligament reconstruction, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1978 to December 
1979.  This appeal arises from a March 1996 rating decision 
of the Huntington, West Virginia, Regional Office (RO).  In 
this decision, the RO denied service connection for multiple 
joint pain and a compensable evaluation for the veteran's 
service-connected right inguinal hernia.  It was also 
determined that the veteran was not entitled to a total 
disability evaluation for individual unemployability as a 
result of his service-connected disabilities.  The veteran 
appealed these determinations.  

In a substantive appeal (VA Form 9) submitted in August 1996, 
the veteran reopened a claim for an increased evaluation for 
his service-connected right ankle disability.  A VA report of 
contact of early August 1998 noted a telephone conversation 
with the veteran in which he indicated that the only issue he 
wished to appeal was service connection for polyarthralgia.  
In a rating decision issued in August 1998, the RO granted an 
increased evaluation for the veteran's inguinal hernia, to 10 
percent disabling.  In a supplemental statement of the case 
(SSOC) of August 1998, it was also determined that the 
veteran's right ankle disability had not increased in 
severity and continued to be evaluated at 10 percent 
disabling.  The veteran continued his appeal of these issues.

At his hearing before the Board of Veterans' Appeals (Board) 
in March 1999, the undersigned directly asked the veteran 
which issues he wished to withdraw from appellate 
consideration.  He confirmed that he wanted to withdraw the 
issues of an increased evaluation for his inguinal hernia and 
a total disability evaluation for individual unemployability.  
However, the veteran testified that he still wanted the 
issues of service connection for polyarthralgia and an 
increased evaluation for a right ankle disability to be given 
appellate consideration.  Based on this direct testimony, the 
undersigned finds that the issues of an increased evaluation 
for his inguinal hernia and a total disability evaluation for 
individual unemployability are no longer in appellate status.  

The issue of an increased evaluation for the veteran's 
service-connected right ankle disability is discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The service medical records do not indicate that the 
veteran received vaccinations for rubella or measles.

2.  The VA medical opinions of January and September 1998 are 
not based on the veteran's complete medical history or an 
accurate reading of the medical guidelines at 42 C.F.R. 
§ 100.3 (1998).

3.  The medical opinion rendered in a VA outpatient record of 
October 1998 has no weight in establishing a medical nexus 
between the veteran's military vaccinations and his current 
multiple joint pain.

4.  The opinion of the VA examiner of May 1998 was based on a 
review of the veteran's military and post-military history, a 
thorough examination, and appropriate clinical testing.

5.  The preponderance of the medical evidence does not 
establish an etiological link between the veteran's current 
polyarthralgia (multiple joint pain) and his military 
vaccinations.




CONCLUSION OF LAW

The veteran's polyarthralgia (multiple joint pain) was not 
incurred or aggravated by his military service.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive physical examination in 
December 1977 in preparation for his entrance into active 
service.  The only medical history of a musculoskeletal 
defect was a left hand fracture that had occurred two years 
before.  It was noted that this fracture had not resulted in 
any sequelae.  On examination, his musculoskeletal system and 
upper and lower extremities were noted to be normal.  

A review of the service medical records reveals a mid-March 
1978 outpatient record that noted the veteran's complaint of 
pain in his right shoulder.  The assessment was burred 
shoulder and strain.  In late March and April 1978, the 
veteran made similar complaints that were assessed as a 
muscle-ligament strain.  In early April 1998, the veteran 
complained of left foot pain.  In mid April 1978, the veteran 
complained of bilateral shoulder pain after lifting 
ammunition containers and doing push-ups.  However, he noted 
that pain had existed for the past two months.  In addition, 
he complained of pain in his left knee.  The assessment was 
possible muscle strain.  Shoulder X-rays of mid-April 1978 
were determined to be within normal limits.  In a separate 
entry on the same date, the veteran complained about his left 
ankle and feet.  The impression was "within normal limits."  

A few days later in late April 1978, the veteran was seen for 
a major reaction to his smallpox vaccination.  On 
examination, the inoculation site on the veteran's left arm 
was inflamed.  There was a four centimeter (cm) "streak" on 
the anterior aspect of the left shoulder leading toward the 
left axillary.  Point tenderness was elicited on the left 
shoulder and at the inoculation site.  The left posterior 
cervical lymph node was slightly palpable and the left 
axillary lymph node was enlarged and tender on palpation.  
There was a small rash on the veteran's chest, abdomen, and 
upper extremities which he claimed was itching.  The 
assessment was severe inoculation reaction versus 
rubella/rubeola.

A separate evaluation by another healthcare provider was 
given to the veteran in late April 1878.  This notation 
reported similar complaints about the veteran's smallpox 
vaccination.  In addition, the veteran complained of loss of 
appetite and nausea with meals.  On examination, there was a 
notable rash at the site of the smallpox vaccination in the 
left shoulder.  Also found was axillary adenopathy and 
"generalized papular erythematous non-pruritic eruptions" 
on the veteran's chest and upper extremities.  The assessment 
was viral exanthema.  A follow-up examination in early May 
1978 reported that the veteran was feeling better.

In late June 1978, the veteran complained of pain in his mid-
back for the past day after lifting weights.  He also noted a 
medical history of "throwing his back out" one and a half 
years before.  The veteran asserted that this injury had been 
treated by a chiropractor and resolved.  The assessment was 
mid-back strain.  The veteran was seen a few days later and 
alleged that his back pain had become worse.  He now asserted 
that he also had discomfort in his upper thighs, but denied 
radiating pain.  The assessment was muscle strain of 
questionable significance.  

In mid-July 1978, the veteran complained of right knee and 
hip pain of one months duration with no history of trauma.  
The assessment was synovitis and sore hip due to exertion.  A 
few days later the veteran complained of pain in his 
shoulders and right knee.  He alleged that his bilateral 
shoulder pain had been of 1/2 year duration with no history of 
trauma.  The assessment was mild bursitis.  It was opined by 
the examiner that the veteran "must allow proper healing and 
time for prescribed plan to take effect..."  In late July 
1978, the veteran complained of pain and swelling in both 
shoulders, right elbow, knees, and thoracic back.  He also 
claimed that he experienced stiffness and cracking in his 
hands.  On examination, the veteran was positive for crepitus 
in his joints and point tenderness.  However, there was no 
swelling found.  The assessment was to rule out possible 
rheumatic arthritis and laboratory testing and X-rays were 
ordered.  This testing was later reported to be within normal 
limits.  In an outpatient entry the following day, the 
veteran was noted to claim that his multiple joint pain had 
existed since his basic training.  The impression was 
strained ligaments and possible bursitis.  He was referred 
for physical therapy.  The veteran continued to complain of 
shoulder and back pain in outpatient records dated in August 
1978.  A shoulder X-ray of mid-August 1978 was within normal 
limits.  It was noted that physical therapy had resulted in 
little improvement in the veteran's complaints.  In late-
August 1978, an impression of a back sprain or strain was 
given.  

In a separate medical record of August 1978, the veteran 
complained of left knee and right leg pain after playing 
football.  The assessment was strain.  In early September 
1978, it was reported that the veteran had started to 
experience improvement in his back pain after the use of 
prescribed medication.  However, the veteran reported that he 
had attempted to play sports after this improvement and his 
thoracic soreness had returned.  The impression was chronic 
thoracic back pain.  The veteran received an orthopedic 
consultation a few days later.  He denied any recent history 
of trauma.  Radiological studies of his lumbar and thoracic 
spine were within normal limits.  The impression was chronic 
back pain.  

The veteran complained of chronic right ankle and bilateral 
shoulder pain in January 1979.  It was reported that the 
veteran's X-rays were negative.  The examiner opined that the 
veteran "has not given 100 percent for and to thorough 
healing process."  Regarding the veteran's shoulders, it was 
noted he had questionable bursitis. 

The veteran was given a comprehensive physical examination in 
August 1979.  He claimed a medical history that included 
swollen and painful joints; an adverse reaction to a serum, 
drug, or medicine; broken bones; arthritis, rheumatism, or 
bursitis; painful or trick shoulder or elbow; recurrent back 
pain; and foot trouble.  The examiner summarized the 
veteran's medical history to include bursitis in both of his 
shoulders, recurrent right ankle pain secondary to a groin 
injury, and multiple fractures of the digits of the left hand 
with residual weakness.  On examination, the veteran's upper 
extremities were found to be abnormal due to bilateral 
tenderness at the glenohumeral joint.  His lower extremities 
and feet were also noted to be abnormal due to tenderness at 
the talo-calcaneus with laxity of the supporting tendon and 
excessive anterior and posterior motion.  The veteran's spine 
and musculoskeletal system were otherwise normal.  

In early November 1979, an outpatient record noted the 
veteran's complaint of mid-back pain after a rear-end 
collision in his automobile.  Radiological studies of the 
cervical and mid-spine were negative for a fracture, but did 
note a diminished cervical lordotic curve due to spasm.  The 
impression was muscle strain and spasm of the cervical area 
due to whiplash injury.  The next day tenderness was still 
found in the veteran's posterior cervical muscles and in the 
upper trapezius muscles.  In mid-November, the veteran 
complained of persistent back pain since his motor vehicle 
accident at the beginning of the month.  His thoracic and 
lumbosacral spine X-rays were noted to be within normal 
limits.  The assessment was muscle strain.  

A military medical board report of mid-November 1979 noted 
that the veteran's medical history included a traumatic 
injury to his right ankle the previous year.  This injury 
resulted in residual pain and instability.  In August 1979, 
the veteran underwent reconstructive surgery on his right 
ankle.  The final diagnosis was status post lateral 
ligamentous reconstruction.  It was the medical board's 
opinion that the veteran had received the maximum benefits of 
treatment but had not sufficiently recovered to perform his 
military duties.  Therefore, it was recommended that the 
veteran be discharged from military service.  

The veteran was given a separation examination in December 
1979.  The examiner noted that the findings of this 
examination were the same as his previous comprehensive 
physical examination, except for pain in the veteran's right 
ankle due to reconstructive surgery.  

A review of the veteran's military vaccination record 
indicates that he was vaccinated against smallpox in mid-
April 1978.  His other vaccinations included influenza, 
polio, meningococcal, typhoid, tetanus and diphtheria, a 
Bicillin injection and a tuberculin sensitivity test in 
January 1978; typhoid, tetanus, and diphtheria again in March 
1978; polio and yellow fever in April 1978; cholera and 
plague in July 1978.

In March 1980, the veteran was afforded a VA general medical 
examination in connection with a claim for service connection 
for the residuals of a right ankle injury.  On the 
examination report, the veteran also complained of occasional 
pain and soreness in his shoulders.  The diagnoses were 
status post lateral ligamentous reconstruction of the right 
ankle, status post right inguinal herniorrhaphy, and residual 
fracture of the right lateral malleolus.  By rating decision 
of April 1980, the RO granted service connection for the 
residuals of the veteran's right ankle injury.  

A VA orthopedic examination was provided to the veteran in 
March 1982.  His only complaints concerned his right ankle 
disability.  The diagnosis was residuals of a right ankle 
injury with lateral ligamentous reconstruction.  Another VA 
orthopedic examination of January 1984 again only noted the 
veteran's complaints about his right ankle.  The diagnoses 
were residuals of a right ankle injury with lateral 
ligamentous surgical reconstruction and radiological findings 
of a questionable old linear fracture involving the distal 
end of the right fibula.  

The veteran filed a claim for service connection for the 
residuals of a back injury that was asserted to have occurred 
during his military service.  VA outpatient records dated 
from February to August 1984 were received in October 1984.  
These records noted the veteran's complaints of low back and 
leg pain.  It was reported that a bone scan had found normal 
results.  The veteran was given a VA general medical 
examination in January 1985.  He complained of his service-
connected right ankle disability and back pain that he 
alleged had existed for years.  On examination, muscle spasm 
and tenderness was found in the veteran's thoracic spine 
area.  Radiological studies noted loss of the thoracic and 
lumbar spine curvature and anterior compression of the body 
of the T12 vertebra.  The diagnoses were residuals of a third 
degree right ankle sprain with ligamentous reconstruction and 
residuals of a back injury with anterior compression body of 
the T12 vertebra.  By rating decision of February 1985, the 
RO denied service connection for a back disability on the 
basis that the veteran's current back abnormalities had not 
been found during military examinations.  

In May 1993, the RO received VA outpatient records dated from 
November 1992 to March 1993.  These records noted the 
veteran's complaints of multiple joint pain.  The assessments 
included rule out Lyme's disease, questionable arthritis, and 
generalized arthritis in November 1992, degenerative joint 
disease of the lumbosacral spine and multiple joint pain in 
December 1992, multiple and chronic myalgia/arthralgia of 
questionable etiology in February 1993, and multiple joint 
pain in March and April 1993.  A lumbosacral spine X-ray of 
February 1993 reported normal findings.  A bone scan of early 
April 1993 noted probable slight arthritic change involving 
the left and right shoulders and left and right 
sternoclavicular joints.  There was also a small focal area 
of increased activity in the superior portion of the right 
scapula.  It was recommended that these finding be confirmed 
by shoulder X-rays.  A right shoulder X-ray of late April 
1993 found no significant abnormalities.  A right hip X-ray 
of late April 1993 noted a probable bony island in the right 
proximal femur.  On a VA orthopedic examination of July 1993, 
the veteran's complaints included multiple stiff joints.  It 
was opined by the examiner these symptoms were probably 
associated with the veteran having to crawl around a lot 
during his job as an air conditioning and heating technician.  

By rating decision of September 1993, the RO denied service 
connection for generalized arthritis of multiple joints.  It 
was determined by the RO that the evidence did not show that 
a degenerative process had developed in the veteran's joints 
as a result of his military service.  

In December 1995, the veteran filed a claim for service 
connection for "joint pain, arthritis, bursitis..."  He 
claimed that these problems were the result of his military 
service.  A VA report of contact dated in January 1996 noted 
the veteran's assertion that a VA orthopedic surgeon had told 
him that he was no longer able to work due to his physical 
disabilities. 

The veteran submitted another written statement in February 
1996.  In this statement the veteran noted his medical 
history during his military service.  He also reported that 
he had directly contacted the RO by telephone.  The veteran 
acknowledged that during this conversation he was informed 
that it was his responsibility to furnish the VA with all 
evidence important to his claim.  He claimed that his current 
multiple joint symptoms started during his military service 
and had continued to the present time.  The veteran alleged 
that his joint problems had made him unemployable by making 
it difficult to lift small weights, sit for short periods of 
time, stand for any length of time, to bend, and at times to 
walk or lie down.  He asserted that a VA physician had told 
him that he would have to quit his current occupation due to 
his multiple joint pain, but failed to note this comment in 
his written report.  When confronted with this, the physician 
later noted that he was not allowed to write such comments in 
the record, but reiterated this opinion to the veteran and 
informed him that there was no cure for his disorder.  
Attached to the statement was a VA outpatient record dated in 
February 1996.  The veteran's complaints of polyarthralgia, 
to include low back and leg pain, were noted.  On 
examination, straight leg raises were negative and the lumbar 
spine X-ray was within normal limits.  The impression was 
probable lumbar disc.  It was opined by the examiner that the 
veteran was unable to work in air conditioning at present.  

In a rating decision of March 1996, the RO determined that 
the veteran's claim for service connection for multiple joint 
pain was not well-grounded.  This was based on the RO's 
finding that there were no medical findings of multiple joint 
arthritis or bursitis during the veteran's military service 
or within one year of his separation.  

The veteran's VA medical records dated from June 1981 to 
February 1996 were associated with his claims file in May 
1996.  An orthopedic consultation was provided to the veteran 
in June 1981.  He complained of a burning pain in his 
thoracic vertebra of several months duration.  His thoracic 
spine X-rays were reported to be negative.  No diagnosis was 
given.  In April 1983, the veteran complained of pain in his 
thoracic back.  An assessment noted the following examiner's 
statement: "I can't believe that [the patient] could have 
sprain lasting 4-5 years.  Particularly when he does not 
engage in any heavy work.  Could patient have an arthritic 
process?"  In January 1984, the veteran complained of low 
back and right ankle pain.  He claimed that he had 
experienced low back pain for the past five years.  The 
assessment included low back pain.  It was planned by the 
physician to prescribe the medication Percocet.  In January 
1985, the veteran claimed that he had injured his back after 
he had fallen out of an armored vehicle while in the 
military.  The assessment again included low back pain.  In 
March 1986, the veteran complained of localized back pain 
that he had suffered with for the past five to six years.  
The examiner noted that the veteran's previous radiological 
studies had been negative.  The diagnosis was lumbosacral 
strain.  

A VA outpatient record of June 1993 reported that the veteran 
had been seeing VA physicians for complaints of 
polyarthralgia since November 1992.  It was noted the 
veteran's complete arthritis work-up had been negative except 
for some arthritic changes to his shoulders that had been 
found on a bone scan.  The veteran's low back pain was 
reported to have been of several years duration.  The 
assessment was polyarthralgia of unknown etiology.  A 
rheumatology consultation was given to the veteran in 
September 1993.  He complained of multiple joint pain and 
noted that his low back pain was the most severe.  The 
veteran claimed that this low back pain had existed since 
1978.  The veteran's examination was reported to be normal.  
It was opined by the examiner that the veteran did not give 
the impression of being hysterical or have a somatized 
neurosis.  However, it was determined that no diagnosis was 
possible at that time.  It was further opined that a change 
in the veteran's occupation would not be realistic or 
helpful.  An outpatient record of October 1994 again noted 
the veteran's complaints of multiple joint pain and reported 
an impression of polyarthralgia of questionable etiology.  

A VA rheumatology consultation of April 1995 reported that 
the veteran's multiple joint pain was only partially relieved 
with injections.  The impression was enthethopathy 
(inflammation of tendon insertions) of an unknown cause.  A 
VA physician's statement of April 1995 noted that the veteran 
had joint disease with marked discomfort that had resulted in 
impairment of his ability to work as an air-conditioning 
mechanic.  It was reported that the veteran had become 
anxious and concerned, but was resistant to seeking 
vocational rehabilitation.  The veteran was given another 
bone scan in April 1995 that found probable slight arthritic 
change involving the left and right shoulders 
sternoclavicular joints.  In an outpatient record of May 
1995, the veteran complained of multiple joint pain and was 
found to be positive for anxiety.  The examiner noted that he 
had explained to the veteran that narcotics could not be 
prescribed based on his current pathology.  The impression 
was polyarthralgia and anxiety.  A rheumatology consultation 
of August 1995 reported the veteran's complaints of 
polyarthralgia.  He claimed that previous injections had only 
partially relieved his pain.  On examination, the veteran had 
no abnormalities and his radiological studies were normal.  
It was noted that the veteran refused further cortisone 
injections and, instead, suggested that he be given narcotic 
pain relievers.  The examiner refused to recommend the use of 
Percocet.  The veteran requested that his primarily care 
physician at the VA be changed as his current physician had 
not improved his symptoms.  An outpatient record of January 
1996 noted a diagnosis of bursitis.

The veteran submitted a notice of disagreement (NOD) in May 
1996.  He claimed that he had experienced a severe reaction 
to inoculations for smallpox and rubella/rubeola while in the 
military.  After this reaction, he alleged that he 
experienced constant pain and tenderness in all of his joints 
up unto the present time.  The veteran asserted that he had 
been forced to quit his job in December 1995 and that he was 
told by a VA examiner in January 1996 that he could no longer 
work due to his joint pain.  He claimed that his current 
multiple joint symptoms included pain, swelling, crepitus, 
stiffness, decreased range of motion, and locking.  The 
veteran asserted that his medical treatment had failed to 
relieve these symptoms.  It was noted by the veteran that he 
had attached a copy of a U. S. Department of Health and Human 
Services (HHS), National Vaccine Injury Compensation Program, 
Vaccine Injury Table.  He contended that this vaccine table 
indicated that if chronic arthritis developed within 42 days 
of a rubella or smallpox vaccine, it was considered that the 
chronic arthritis was a residual of the vaccination.  

Attached to his May 1996 NOD, the veteran submitted two 
photocopied pages of the HHS's vaccine table.  In pertinent 
part, this vaccine table noted the following:

Illness, Disability, Injury, or Condition 
Covered.

IIb. In the case of measles, mumps, 
rubella (MMR), measles, rubella (MR), or 
rubella vaccines only:
	A.  Chronic arthritis...42 days*

Chronic Arthritis.
	(i) For purposes of the Table, 
chronic arthritis may be found in a 
person with no prior history of 
arthropathy (joint disease) on the basis 
of:
	(A) Medical documentation, recorded 
within 30 days after the onset, of 
objective signs of acute arthritis (joint 
swelling) that occurred within 42 days 
after a rubella vaccination; and
	(B) Medical documentation (recorded 
within 3 years after the onset of acute 
arthritis) of the persistence of 
objective signs of intermittent or 
continuous arthritis for more than 6 
months following vaccination.

* Note: Time period for first symptom or manifestation of 
onset or of significant aggravation after vaccine 
administration.

A SSOC was issued to the veteran in June 1996.  It was 
determined that his claim for service connection for multiple 
joint pain was not well-grounded.  The RO found that there 
was no medical evidence that the veteran had developed 
bursitis or arthritis within his military service or the 
appropriate presumptive period.  Neither was there medical 
evidence that the veteran's claimed multiple joint pain was 
the result of his military immunizations.  He was requested 
to submit to the VA any documentation establishing that he 
had been given compensation from the HHS for injury due to 
immunization.  

In his substantive appeal of August 1996, the veteran 
contended that his symptoms of multiple joint pain were the 
same today as he had experienced during his military service.  
He claimed that this pain had been diagnosed as polyarthritis 
and/or bursitis.  

The veteran was given a VA orthopedic examination in December 
1997 in order to evaluate his service-connected right ankle 
disability.  He also claimed at the time of the examination 
that he had been diagnosed with polyarthritis that he 
contended was the result of a rubella vaccination he received 
during his military service.  The veteran asserted that his 
multiple arthritis had caused him to lose significant amounts 
of time from his work.  

In January 1998, the veteran requested a hearing before the 
Board.  Attached to his hearing request was a VA medical 
record dated in January 1998 that noted the following opinion 
signed by both a nurse practitioner and a physician:

On review of criteria from [the National] 
Vaccine Injury [Compensation] Program 
from [the HHS] and chronological [history 
of] this [patient] regarding measles 
vaccine [and] smallpox vaccine reactions.  
It is reasonable to conclude that his 
arthritis complaint now [diagnosed] as 
polyarthralgia is more likely than not 
related to those vaccinations received 
during his military career.  This 
conclusion is based on the above HHS 
information and his medical [history].

The veteran's VA medical records dated from January 1996 to 
April 1998 were incorporated into his claims file in May 
1998.  These records contained the veteran's continual 
complaints of multiple joint pain.  An outpatient record of 
early January 1996 noted an assessment of chronic low back 
pain with no evidence of acute process.  In late January 
1996, the assessment was chronic low back pain and 
questionable radiculopathy.  An electromyogram (EMG) of 
February 1996 reported a normal study.  A magnetic resonance 
imaging (MRI) test of the veteran's lumbar spine conducted in 
March 1996 found no abnormalities, as did an X-ray of his 
right hand conducted in the same month.  The outpatient 
records noted assessments for bursitis of both shoulders and 
chronic low back pain in August 1996, multiple joint 
complaints in May 1997, and chronic low back pain and 
polyarthralgia in August 1997.  In October 1997, the veteran 
complained of chronic low back pain and polyarthralgia since 
1978.  He claimed that this pain had started after a reaction 
to a vaccine given to him during his military service.  The 
examiner noted that the veteran's previous radiological 
studies were within normal limits.  He reportedly had been 
diagnosed with polymyalgia rheumatica by the rheumatology 
clinic and with right shoulder degenerative disease by the 
orthopedic clinic.  The veteran claimed that he had received 
excellent relief of his pain symptoms with the use of 
narcotic medication and that other types of treatment had 
failed to relieve his pain.  The assessment was questionable 
"polymyalgia rheumatica" and degenerative joint disease of 
the low back and right shoulder.  An outpatient record of 
December 1997 noted that the veteran had a history of 
polyarthralgia of questionable etiology.  The assessment was 
polyarthralgia rheumatica.  He was also assessed with 
polyarthralgia in outpatient records of January and March 
1998 and with polymyalgia in April and May 1998.  
Electrocardiograms (EKG) conducted in March and April 1998 
found no abnormalities.  

Another comprehensive VA orthopedic examination was provided 
to the veteran in May 1998.  He claimed that he had received 
a rubella vaccination in January 1978 while in the military.  
The veteran asserted that the day after this vaccination was 
administered he became ill with symptoms of nausea, fever, 
and rash.  It was claimed that this illness resulted in a two 
day hospitalization and that two weeks after his release from 
the hospital he developed pain in his shoulders and knees.  
The veteran alleged that since then his pain has gotten worse 
and migrated to other joints.  It was also reported by the 
veteran that he had injured his low back after jumping out of 
an armored vehicle in the military.  He acknowledged that he 
used prescribed medication to control his muscle spasm and 
pain.  The veteran claimed that he had been forced to quit 
working as an air conditioning and heating mechanic due to 
his multiple joint pain.  He currently complained of constant 
pain and stiffness in multiple joints with occasional locking 
in his elbows and knees.  The veteran stated that rainy days 
and cold weather exacerbated his pain and that this pain was 
helped by medication and warm weather.  He contended that his 
multiple joint pain prevented him from working.  The 
radiological studies of multiple joints were normal except 
for minimal spur formation in the lumbar spine.  A total bone 
scan was normal except for the right shoulder.  The diagnosis 
was polyarthralgia.  The examiner reported that he had 
conducted a review of the veteran's claims file to include 
the medical opinion of January 1998.  He opined that he could 
not find any significant organic probability to associate 
with the veteran's vaccinations.

In August 1998, the RO issued another SSOC to the veteran 
that denied his claim for service connection for 
polyarthralgia.  It was determined that there was no medical 
nexus established between the veteran's military vaccinations 
and his current polyarthralgia.  The RO found the May 1998 
examiner's opinion more persuasive on the grounds that this 
opinion was based on the veteran's entire medical history.  

The veteran submitted a written statement in September 1998.  
He argued that the symptoms noted in his service medical 
records are the same as those he had currently and received 
diagnoses of polyarthralgia.  The veteran asserted that he 
had shown his service medical records to the VA physician who 
wrote the January 1998 opinion linking his current disability 
to his military vaccination.  He contended that this 
physician had complete access to his VA medical records.  The 
veteran alleged that the VA examiner of May 1998 had told him 
that his was a very unusual case and that the physician had 
admitted that he did not know exactly what to look for.  It 
was contended that the January 1998 physician's opinion 
should be given the same weight as the May 1998 examiner's 
opinion.  

Attached to this statement was a VA medical record dated in 
September 1998.  In this record, a VA physician, the same 
physician who signed the January 1998 opinion, noted the 
following statement:

As previously noted and stated I wish to 
emphasize this patient condition of 
polyarthralgia polymyalgia as noted in 
his chart is most likely a direct result 
of receiving his vaccine while in the 
military based on time of initial 
complaint and the review of criteria from 
the National Vaccine Injury Compensation 
Program of [the HHS].

The veteran's representative submitted a letter in October 
1998 in which it was requested that the veteran receive 
another VA compensation examination on the basis that the 
examiner of May 1998 "did not know what he was doing."

In October 1998, the veteran submitted a written statement 
with an attached VA physician's opinion dated in the same 
month.  This statement was from a different physician than 
had written the opinions of January 1998 and September 1998.  
After an examination of the veteran, the physician rendered 
an assessment of polymyalgia of questionable etiology and 
recurrent impingement of the right shoulder.  In pertinent 
part this physician noted that the veteran's disorders 
"onset seems to coincide with receipt of vaccine in 
military.  We can neither prove nor disprove that this could 
have been the etiology or at least a contributing factor."  
It was argued by the veteran that this was a second opinion 
that would weigh in his favor in granting service connection 
for polyarthralgia.  

A SSOC was issued to the veteran in January 1999 in which he 
was notified that service connection for polyarthralgia had 
again been denied.  It was again determined by the RO that 
the May 1998 examiner's opinion had more probative weight 
than the outpatient examiners on the basis that he had access 
to the veteran's complete service and post-service medical 
records.  In a letter submitted a few days later, the 
veteran's representative again requested that the veteran be 
afforded another VA compensation examination on the basis 
that his previous evaluation had been inadequate.  

At his hearing before the Board in March 1999, the veteran 
testified that he had not suffered with joint pain or 
arthritis prior to entering the military.  He claimed that he 
had continuously experienced joint pain since his military 
basic training.  The veteran alleged that this pain started a 
week after he experienced a serious reaction to a rubella 
vaccination in the military.  It was acknowledged by the 
veteran that his military physicians had associated his 
complaints of joint pain to muscle strain.  After persistent 
complaints, the veteran claimed that his military physicians 
had changed the diagnosis to bursitis or arthritis.  He also 
acknowledged that his military physicians had never 
associated his joint pain with his vaccinations.  The veteran 
noted that he had first sought medical treatment for joint 
pain in the 1980's, but did not believe that this treatment 
had been within a year of his separation from the military.  
The veteran claimed that he had first been diagnosed with 
polyarthralgia two to three years ago by a VA physician.  He 
asserted that a VA physician had associated his multiple 
joint pain with his military vaccination after the veteran 
had supplied this physician with copies of his service 
medical records and HHS material.  The veteran alleged that 
the multiple joint pain he currently experienced was the same 
type of pain he experienced during his military service.  He 
contended that the May 1998 VA compensation examination was 
inadequate on the basis that this examiner had informed him 
that he did not understand what he was looking for.  The 
veteran also noted that he had attended one appointment with 
a private physician in order to treat his pain because the VA 
had refused to prescribe narcotic medication for his 
complaints.  He claimed that he had informed this physician 
of his belief that his joint pain was the result of his 
military vaccinations.


II.  Applicable Criteria.

The Board finds that the veteran's claim for service 
connection for polyarthralgia as a residual of military 
vaccination is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The service medical 
records report an allergic reaction to a vaccination and 
multiple complaints of joint pain, and a VA physician has 
provided a medical nexus opinion between the veteran's 
current multiple joint pain and his military vaccination.  
Therefore, he has presented a claim which is plausible.  See 
Savage v. Brown, 10 Vet. App. 488 (1997).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991).  Arthritis will be recognized 
as service connected, although not otherwise established as 
incurred in service, if manifested to a degree of 10 percent 
or more within one year of separation from active service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the military, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When, after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  

By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Mere suspicion or doubt as to 
the truth of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, is 
not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire record otherwise 
warrants invoking this doctrine.  38 C.F.R. § 3.102 (1998).

In the consideration of appeals, the Board is bound by the 
applicable statutes, VA regulations, and precedent opinions 
of the VA General Counsel.  38 C.F.R. § 19.5 (1998).  


III.  Analysis.

The undersigned is satisfied that all relevant facts have 
been properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In this 
regard, it is noted that the veteran testified in March 1999 
that he had received one appointment with a private physician 
the month before.  While this appointment was to discuss the 
veteran's symptoms of multiple joint pain, upon direct 
questioning, the veteran only noted that he had related to 
this physician that the etiology of this pain was due to a 
military vaccination.  The veteran did not allege that this 
physician had formed an opinion on the etiology of the 
veteran's polyarthralgia.

In a report of contact of December 1998, the veteran 
requested that the RO inform him of the evidence required to 
substantiate his claim that his current multiple joint pain 
was service-connected.  The RO responded in a SSOC of January 
1999 that for a medical opinion linking his current 
polyarthralgia to his military service to be considered of 
equal probative weight as the May 1998 examiner, this 
physician would have to have reviewed the veteran's complete 
military and post-service medical history.

Based on the above facts, it is determined that the veteran 
has been adequately informed of the need for the appropriate 
medical nexus to establish his current claim for service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
He has never alleged that the private physician he sought 
treatment from sometime in February 1999 had reviewed his 
entire medical history and formed a medical opinion on the 
etiology of his multiple joint pain.  The SSOC made the 
veteran fully aware of the need for such an opinion to 
substantiate his claim for service connection and he has 
failed to submit any additional opinion since October 1998 or 
identify that such an opinion exists.  Therefore, based on 
the analysis below, the undersigned finds that the private 
treatment of February 1999 is not pertinent to the veteran's 
current claim for service connection.

The veteran's lay evidence indicates that he had a severe 
reaction to a smallpox and rubella vaccination in April 1978.  
A few weeks after this reaction, he claimed that he started 
to experience multiple joint pain that has continued to the 
present time.  He has contended that his joint pain is the 
residual of smallpox and rubella vaccinations he received 
during his military service.  The veteran's opinion on the 
etiology of his current multiple joint pain or polyarthralgia 
is not sufficient for establishing service connection.  As a 
lay person, he is not competent to provide evidence on a 
diagnosis or etiology of a disorder.  Zang v. Brown, 8 Vet. 
App. 246 (1995).  Such an opinion on etiology can only be 
provided by a competent medical professional.

A review of the veteran's service medical records indicates 
that he received a vaccination for smallpox in mid-April 
1978.  There is no evidence in the veteran's military 
immunization record that he was ever given vaccinations for 
rubella or measles while in the military.  The outpatient 
record of late April 1978 noted a diagnosis of a reaction to 
a smallpox vaccination versus a diagnosis of rubella or 
rubeola.  This diagnosis did not indicate that the veteran 
had received a vaccination for rubella or rubeola, but merely 
that the examiner opined that the veteran's symptoms may have 
been from the actual disease rubella or rubeola.  An 
outpatient record dated a few days later appears to have 
ruled out any connection to the veteran's vaccination and 
noted an assessment of viral exanthem (rash).  There was no 
indication in April 1978 that the veteran's reaction to his 
smallpox vaccination included chronic multiple joint pain.  
The veteran also received other vaccinations periodically 
from January to July 1978; however, neither the veteran nor 
any healthcare professional has associated his current 
multiple joint pain with these vaccinations.

The service medical records indicate that the veteran 
complained of symptoms that included pain in his shoulders, 
left foot, left ankle, and left knee.  Prior to the veteran's 
smallpox vaccination in April 1978, the veteran asserted that 
his shoulder pain had been incurred two months before.  These 
complaints were associated with musculoskeletal strain.

In support of his claim that his multiple joint pain is a 
residual of a military vaccination, the veteran has submitted 
physicians' opinions dated in January, September, and October 
1998.  The January 1998 opinion was signed by both a nurse 
and a physician, while an almost identical opinion of 
September 1998 was signed by the same physician.  These 
opinions were based on the veteran's medical history, and 
according to the veteran's testimony a complete review of his 
service medical records, and a pamphlet apparently provided 
by the veteran discussing the HHS's National Vaccine Injury 
Compensation Program.  The photocopies of this literature 
provided to the VA by the veteran concern the criteria to 
establish that certain injuries or disabilities were the 
result of a certain type of vaccination.

A review of this literature indicates that it is a virtual 
reproduction of federal regulations located as 42 C.F.R. 
§ 100.3 (1998).  Located at this regulation is a Vaccine 
Injury Table which is noted to be a:

...table of vaccines, the injuries, 
disabilities, illnesses, conditions, and 
deaths resulting from the administration 
of such vaccines, and the time period in 
which the first symptom or manifestation 
of onset or of the significant 
aggravation of such injuries, 
disabilities, illnesses, conditions, and 
deaths is to occur after vaccine 
administration for the purposes of 
receiving compensation under the Program.

42 C.F.R. § 100.3(a) (1998).

In pertinent part, this injury chart notes that chronic 
arthritis incurred 7 to 42 days after receiving a vaccine 
containing rubella virus (e.g., MMR, MR, R) is to be 
attributed to the vaccine.  The listing for the measles 
vaccine does not attribute multiple joint pain, arthritis, or 
polyarthralgia to this type of inoculation.  There is no 
entry regarding the smallpox vaccine.  This injury chart 
noted that chronic arthritis may be found in a person with no 
history in the 3 years prior to vaccination of arthropathy 
(joint disease) on the basis of: 1) medical documentation, 
recorded within 30 days after the onset, of objective signs 
of acute arthritis (joint swelling) that occurred between 7 
and 42 days after a rubella vaccination; 2) medical 
documentation (recorded within 3 years after the onset of 
acute arthritis) of the persistence of objective signs of 
intermittent or continuous arthritis for more than 6 months 
following vaccination; and 3) medical documentation of an 
antibody response to rubella virus.  There were also specific 
diseases or disorders noted that were not to be considered as 
chronic arthritis due to a rubella vaccination, to include 
diffuse connective tissue disease, rheumatoid arthritis, 
trauma, degenerative joint disease, and arthralgia (joint 
pain) or stiffness without joint swelling.  42 C.F.R. 
§ 100.3(b) (1998).

As noted above, the HHS regulations are not binding on the 
Board as governing regulation, but instead will be analyzed 
below in determining the probative value of the VA 
physician's opinion on which they claimed to be based.  
Reliance on this medical information does not support a 
finding that the veteran's military smallpox vaccination 
would lead to polyarthralgia.  There is no mention in either 
the HHS regulations or the photocopied material provided by 
the veteran that the smallpox vaccination is shown to have 
these types of residual injuries.  

The veteran has presented lay evidence that he has swelling 
in his joints, however, there have been only infrequent 
findings on medical examination of swelling in the veteran's 
joints since 1978.  Even conceding that the veteran has 
swelling in the joints in which he suffers polyarthralgia, 
the HHS guidelines noted above and presented by the veteran 
do not support his contention that these symptoms resulted 
from his military vaccinations.  There is no objective 
evidence of record that the veteran ever received a 
vaccination for rubella or measles while in the military.  
This claim is based on the veteran's misreading of the April 
1978 inservice diagnosis and his own subjective history.  The 
physician and nurse in the January and September 1998 
opinions failed to cite to any objective entry in the 
veteran's service medical records that would indicate he was 
vaccinated for either rubella or measles.  Without such 
reference, their opinions are not supported by the guidelines 
in the HHS injury chart which they claimed to be authority 
for their opinion.

The veteran has also claimed that the physician's opinion of 
October 1998 supports his claim that his current 
polyarthralgia is related to his service vaccinations.  
However, the plain language of this opinion merely states 
that the physician is unable to determine if an etiology 
exists between the two.  This opinion fails to provide a 
medical nexus that would establish service connection.  In 
essence, this opinion is no different than the numerous 
impressions of record that found the veteran's polyarthralgia 
to be of an unknown etiology.  As a single physician's 
opinion, it is not authoritative in invalidating any other 
objective opinion on the matter.  There is no indication in 
the physician's opinion that he had an opportunity to conduct 
a thorough examination of the military and post-service 
medical evidence contained in the claims file.  

The examiner of May 1998 specifically noted that he had 
reviewed the veteran's entire claims file to include his 
service medical records, post-service medical records, and 
nexus opinions solicited by the veteran from other VA 
physicians.  A thorough examination was conducted of the 
veteran to include the notation of clinical, laboratory, and 
radiological findings.  Based on all of this evidence, the 
examiner rendered an opinion that there was no nexus between 
the veteran's military vaccinations and his current 
polyarthralgia.  The veteran has contended that this 
examination was inadequate with the allegation that 
statements from the physician led the veteran to believe that 
the examiner did not understand what he was being asked to 
opine.  However, a review of the examination report does not 
indicate any doubts by the physician on his understanding of 
the nexus opinion requested nor on his ability to make such a 
determination.  As noted above, the examiner completed a 
thorough examination and review of the evidence and rendered 
the appropriate opinion.  The undersigned can find no reason 
on review of the examination report that would make it 
inadequate for evaluation purposes.

Based on the above analysis of the three nexus opinions of 
record, the undersigned finds the opinions of January and 
September 1998 flawed as they are based on a flawed service 
medical history and are not supported by the HHS medical 
criteria cited in the opinions themselves.  The opinion of 
October 1998 obviously does not establish a medical nexus.  
As the May 1998 opinion was based on a complete history of 
the veteran's military and post-military medical records, a 
thorough examination of the veteran, and thorough clinical, 
laboratory, and radiological testing, this examination is 
found to have the most probative weight.

The May 1998 medical opinion is also supported by the 
contemporaneous medical evidence.  In the service medical 
records, the veteran's multiple joint complaints preceded his 
smallpox vaccination.  The post-April 1978 military examiners 
indicated that his continued complaints were, in part, due to 
the veteran's failure to follow the appropriate treatment 
plan.  Also, the veteran's complaints, especially his 
complaints of right ankle, back, neck and shoulder pain, were 
usually associated with intercurrent physical injuries or 
strains.  There were no objective findings of arthritis in 
any nonservice-connected joint until many years after the 
veteran's separation from the military.  According to the 
June 1993 VA medical record, the veteran was not treated for 
polyarthralgia until November 1992.

As noted above, the nexus opinion with the most probative 
weight is the May 1998 opinion finding no medical nexus 
between the veteran's military vaccinations and his current 
polyarthralgia.  As the other medical nexus opinions of 
record do not carry the same probative weight as the May 1998 
opinion, there is not an approximate balance of positive and 
negative evidence on this point.  The preponderance of the 
evidence noted in the veteran's treatment records supports 
the conclusion that there is no medical nexus between the 
veteran's current polyarthralgia and his military 
vaccinations.  Therefore, the veteran's claim for service 
connection for multiple joint pain or polyarthralgia is 
denied.

As noted earlier, the Board has considered the veteran's 
hearing testimony, but does not find his opinion in the 
matter at issue to be competent evidence establishing a link 
between an inservice vaccination and current polyarthralgia.


ORDER

Service connection for polyarthralgia (multiple joint pain) 
as a residual of military vaccination is denied.


REMAND

The last comprehensive VA orthopedic examination the veteran 
received was conducted in May 1998.  This examination failed 
to report any clinical findings regarding the veteran's right 
ankle.  His previous VA orthopedic examination of December 
1997 failed to provide information on whether the veteran's 
service-connected right ankle disability had symptomatic 
flare-ups and, if so, the additional degree of limitation of 
motion during such flare-ups.  

The RO's attention is directed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1994).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  A review of the veteran's VA 
orthopedic examinations reveal that the range of motion 
studies are not descriptive enough to adjudicate the claim 
for an increased evaluation under DeLuca precedent.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
healthcare providers who treated his 
right ankle disability from May 1998 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder, to include those 
from any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a special VA orthopedic 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's service-connected right 
ankle disability.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  If the 
examiner finds it impossible to answer 
any of the questions below, it should be 
so noted on the examination report with 
the reasons given for this conclusion.  
The examiner should provide the following 
opinions:

a.  What is the range of motion in 
the veteran's right ankle measured 
in degrees?  

b.  Does the veteran's right ankle 
have weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost, or favorable or unfavorable 
ankylosis, due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  Does the veteran's right ankle 
disability significantly limit 
functional ability during flare-ups 
or after repeated use over a period 
of time?  If so, the examiner should 
report the degree of additional 
range of motion lost, or favorable 
or unfavorable ankylosis, due to 
pain on use or during flare-ups.  

d.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected disability 
of the right ankle?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased rating may now be granted.  
In this regard, the RO's attention is 
directed to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate SSOC, and 
given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The appellant has the right to submit additional evidence or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(199).  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

